

Exhibit 10.1


PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made by and between RPAI
Morristown Crockett, L.L.C., a Delaware limited liability company (“Seller”),
and WHLR-Crockett Square, LLC, a Virginia limited liability company
(“Purchaser”), as of the “Effective Date” specified in Section 10.12 below.


RECITALS


A.    Seller is the owner of that certain shopping center located at 507 South
Davy Crockett Parkway, Morristown, Tennessee 37813, commonly known as Crockett
Square (“Shopping Center”).


B.    Seller desires to sell, and Purchaser desires to purchase the Shopping
Center in accordance with and upon the terms set forth in this Agreement.


NOW THEREFORE, in consideration of the mutual covenants and representations
herein contained, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


SECTION 1
PURCHASE AND SALE


1.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of Seller’s right, title and interest in and
to the following described property (herein collectively referred to as the
“Property”):


(a)    Land. That certain parcel(s) of land and appurtenances thereto more
particularly described on Exhibit A, including Seller's right, title and
interest, if any, in and to all rights-of-way, open or proposed streets (public
or private), alleys, easements, strips or gores of land adjacent thereto (the
“Land”).


(b)    Improvements. All improvements and related amenities known as “Crockett
Square” containing a building or buildings with approximately 107,122 square
feet of gross leasable floor area in and on the Land (the “Improvements”).


(c)     Tangible Personal Property. All fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by Seller,
located on and used in connection with the Real Property and the Improvements
(the “Tangible Personal Property”; the Land, Improvements and Tangible Real
Property are collectively referred to as the “Real Property”).





--------------------------------------------------------------------------------



(d)    Leases. All leases (the “Leases”) of space in the Real Property including
but not limited to those leases described on Schedule 1.1(d) attached hereto,
concession leases, and all tenant guarantees and security deposits held by
Seller on the Closing Date (as defined in Section 6.1), all payments due under
the Leases and all deposits made thereunder.


(e)    Contracts. To the extent assignable by Seller at no cost to Seller, all
Seller’s right, title and interest in and to the written contracts and
agreements pertaining to the Property, and not cancelable on thirty (30) days’
notice without penalty or premium, including, but not limited to: (i) all
management, leasing, construction, architectural, maintenance, operating and
service contracts, (ii) all equipment leases and all rights and options of
Seller thereunder relating to equipment or property located in or upon the
Property or used in connection therewith, and (iii) guarantees and warranties in
effect with respect to the Property or any portion thereof (all of the foregoing
collectively, the “Contracts”). A list of the Contracts is set forth in Schedule
1.1(e) hereto.


(f)    Intangible Property. All intangible property (the “Intangible Property”),
if any, owned by Seller and pertaining to the Real Property, including, without
limitation, transferable utility contracts, transferable telephone exchange
numbers, plans and specifications, engineering plans and studies, floor plans,
landscape plans, logos, designs, trade names, trademarks, servicemarks,
copyrights and other intellectual property, and the name “Crockett Square” to
the extent assignable, but excluding use of the name “Retail Properties of
America, Inc.” and /or “RPAI”.


SECTION 2
PURCHASE PRICE


2.1    Purchase Price. The purchase price for the Property shall be NINE MILLION
SEVEN HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($9,750,000.00) (the “Purchase
Price”). The Purchase Price, as adjusted by all prorations as provided for
herein, shall be paid to Seller by Purchaser at the Closing (as defined in
Section 6.1).


SECTION 3
EARNEST MONEY


3.1    Earnest Money.


(a)    Purchaser shall deposit in a joint order escrow with the Title Company
(as defined in Section 6.1) within two (2) days following expiration of the
Approval Period (as defined in Section 4.2), by Federal Reserve wire transfer of
immediately available funds, the amount of THREE HUNDRED THOUSAND AND NO/100
DOLLARS ($300,000.00) (the “Earnest Money”). The Earnest Money shall be invested
by the Title Company as Purchaser shall direct. Interest earned on the Earnest
Money shall be considered part of the Earnest Money and shall be deemed to have
been earned by and constitute income of, Purchaser. Purchaser agrees to promptly
deliver or cause the Title Company to deliver to Seller written acknowledgment
by the Title Company that the required Earnest Money has been received by and is
being held by the Title Company pursuant to the terms of this Agreement. Except
as otherwise expressly set forth herein, the Earnest Money shall be applied
against the Purchase Price on the Closing Date.



--------------------------------------------------------------------------------





(b)    Seller shall have the option of terminating this Agreement if the full
amount of required Earnest Money is not timely and fully delivered to the Title
Company at the time(s) and in the manner as prescribed in this Section 3.


(c)    If Purchaser terminates this Agreement in accordance with any right to
terminate granted to Purchaser by the terms of this Agreement, the Earnest Money
shall be immediately returned to Purchaser, and no party hereto shall have any
further obligation under this Agreement except for such obligations which by
their terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).


(d)    If Seller terminates this Agreement in accordance with Section 8.2(a),
the Earnest Money shall be released by Title Company to Seller as liquidated
damages as provided in Section 8.2(a), and no party hereto shall have any
further obligation under this Agreement except for the Surviving Obligations.


(e)    Notwithstanding in provision in this Agreement to the contrary, a portion
of the Earnest Money in the amount of $100.00 (the "Independent Consideration")
shall be non-refundable and shall be distributed to Seller at the Closing or
other termination of this Agreement as full payment and independent
consideration for Seller's performance under this Agreement and for the rights
granted to Purchaser hereunder. The Independent Consideration shall be deducted
from any refund or delivery of the Earnest Money to Purchaser pursuant to this
Agreement and shall simultaneously be distributed to Seller.


SECTION 4
DELIVERIES, INSPECTIONS AND REPRESENTATIONS


4.1    Seller’s Delivery Obligations.


(a)    The Title Commitment. Purchaser shall order a commitment to issue an
owner’s policy of title insurance with respect to the Property from the Title
Company (the “Title Commitment”) and copies of all recorded documents referred
to on Schedule B of the Title Commitment as exceptions to coverage, which shall
be promptly delivered to Seller after the same are made available by the Title
Company. As of the Effective Date, Seller has delivered to Purchaser a copy of
the existing survey of the Property. Purchaser may, at its option and sole
expense, cause the existing survey to be updated or a new survey performed. The
existing survey, as updated or the new survey, as the case may be is referred to
herein as the “Survey.”


(b)    The Due Diligence Items. Prior to the Effective Date, Seller provided
Purchaser with access to an electronic data room containing copies of documents
and materials pertaining to the Property (the “Due Diligence Items”). The Due
Diligence Items furnished to or made available to Purchaser are expressly
understood by Purchaser to be subject to the confidentiality provisions of
Section 10.18 below. Notwithstanding any terms to the contrary in this
Agreement, Seller shall not be obligated or otherwise required to furnish or
make available to Purchaser any of the following (collectively, the “Excluded
Property Records”): (i) any appraisals or other economic evaluations



--------------------------------------------------------------------------------



of, or projections with respect to all or any portion of the Property, including
without limitation, operating budgets, or (ii) any documents or materials or
information which are subject to attorney/client privilege, work product or
similar attorney privilege, with respect to the purchase of the Property by
Seller. In addition, Seller shall have no obligation or liability of any kind to
Purchaser as a result of Seller not furnishing or making available to Purchaser
the Excluded Property Records.


4.2    Purchaser’s Satisfaction. The obligation of Purchaser to close the
transaction contemplated hereby is subject, at Purchaser’s option, to
Purchaser’s review and approval prior to expiration of the Approval Period of
(i) the financial data and information respecting the operation of the Property,
(ii) the feasibility of Purchaser’s acquisition of the Property, (iii) the
physical and structural condition of the Property, (iv) the Leases and
Contracts, and (v) all other documents and items to be delivered to or made
available to Purchaser pursuant to Section 4.1 above. The “Approval Period”
shall commence on the Effective Date hereof and end at 5:00 p.m. Central
Daylight Time on October 10, 2014. In the event Purchaser does not, prior to the
end of the Approval Period, notify Seller in writing of the waiver of its right
to terminate this Agreement pursuant to its review of the items as set forth in
this Section 4.2, this Agreement shall automatically terminate without
requirement of further action on the part of Purchaser or Seller. In the event
of such termination, Purchaser shall immediately return to Seller any documents,
plans, studies or other materials related to the Property that were provided by
Seller to Purchaser, and thereafter neither Seller nor Purchaser shall have any
further obligations or rights under this Agreement except for the Surviving
Obligations.


4.3    Title Commitment and Survey.


(a)    In the event (i) the Survey shows any easement, right‑of‑way,
encroachment, conflict, protrusion or other matter affecting the Real Property
that is unacceptable to Purchaser, or (ii) any exceptions appear in the Title
Commitment that are unacceptable to Purchaser, Purchaser shall notify Seller in
writing of such facts (“Purchaser’s Title Objections”) not later than one (1)
business day following expiration of the Approval Period. Upon the expiration of
the Approval Period, except for Purchaser’s Title Objections and the Monetary
Liens (as hereafter defined), Purchaser shall be deemed to have accepted the
form and substance of the Survey, the Title Commitment and all matters shown or
addressed therein, including, without limitation, any easement, right of way,
encroachment, conflict, discrepancy, overlapping of improvements, protrusion,
lien, encumbrance, restriction, condition, covenant, exception or other matter
with respect thereto (collectively, the “Approved Title Matters”).


(b)    Notwithstanding anything to the contrary contained herein, except for any
Monetary Liens and any matters created after the date of the Title Commitment,
Seller shall have no obligation to take any steps or bring any action or
proceeding or otherwise to incur any effort or expense whatsoever to eliminate
or modify any of Purchaser’s Title Objections; provided, however, Seller, at its
sole option, may attempt to eliminate or modify all or a portion of Purchaser’s
Title Objections to Purchaser’s reasonable satisfaction prior to the Closing
Date. In the event Seller is unable or unwilling to attempt to eliminate or
modify all of Purchaser’s Title Objections to the reasonable satisfaction of
Purchaser, Seller shall provide written notice thereof to Purchaser within five
(5) business days of its receipt of Purchaser’s Title Objections (“Seller’s
Notice”). Purchaser may



--------------------------------------------------------------------------------



thereafter (i) elect to close notwithstanding Purchaser’s Title Objections (in
which case Seller shall have no liability to eliminate or modify, and Purchaser
shall take the Property subject to the Purchaser’s Title Objections), or (ii)
elect, as its sole and exclusive remedy, to terminate this Agreement by
delivering notice thereof in writing to Seller within three (3) days of receipt
of Seller’s Notice (“Purchaser’s Election Period”), in which event neither party
shall have any obligation hereunder other than the Surviving Obligations, and
Purchaser shall be entitled to the return of the Earnest Money. In the event
Purchaser does not, prior to the expiration of Purchaser’s Election Period,
elect (i) or (ii) above, this Agreement shall automatically terminate without
requirement of further action on the part of Purchaser or Seller. In the event
of such termination, Purchaser shall immediately return to Seller any documents,
plans, studies or other materials related to the Property that were provided by
Seller to Purchaser, and thereafter neither Seller nor Purchaser shall have any
further obligations or rights under this Agreement except for the Surviving
Obligations. Seller shall cause all mortgages, deeds of trust and monetary liens
(including liens for delinquent taxes, mechanics’ liens and judgment liens)
affecting the Property and all indebtedness secured thereby (the “Monetary
Liens”) to be fully satisfied, released and discharged of record on or prior to
the Closing Date.


(c)    The term “Permitted Encumbrances” as used herein includes: (i) all of the
Approved Title Matters, and (ii) any Purchaser’s Title Objection (other than
Monetary Liens or those items Seller agreed to eliminate or modify pursuant to
Section 4.3(b)) with respect to which Purchaser has elected to waive its
objection pursuant to Section 4.3(b).


4.4    Inspection.    


(a)    Following the Effective Date, Purchaser and its consultants, contractors,
attorneys, advisors, employees, directors, officers, lenders and prospective
lenders, appraisers, agents and representatives (collectively, the “Purchaser
Parties”) shall have reasonable access to investigate and inspect the Real
Property at agreed upon times at least two (2) business days prior notice to
Seller. Purchaser will not enter the Real Property or contact any leasing agents
or the property manager of the Real Property or any governmental entity without
Seller’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Neither Purchaser nor the Purchaser Parties
may contact any tenants, leasing agents, the property manager of the Real
Property or any governmental entity at the Real Property without Seller’s prior
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned. In the event Purchaser desires to conduct any physically intrusive
tests, such as sampling of soils, other media, building materials, or the like,
Purchaser will identify in writing the procedures Purchaser desires to perform
and request Seller’s express written consent. Seller may withhold or condition
consent to any physically intrusive testing in Seller’s sole and absolute
discretion. Purchaser and the Purchaser Parties will: (i) maintain comprehensive
general liability (occurrence) insurance in an amount of not less than TWO
MILLION AND NO/100 DOLLARS ($2,000,000) covering any accident arising in
connection with the presence of Purchaser or the Purchaser Parties on the Real
Property and deliver a certificate of insurance, naming Seller and the property
manager as additional insureds thereunder verifying such coverage to Seller
prior to entry upon the Real Property; and (ii) promptly pay when due the costs
of all entry and inspections and examinations done with regard to the Property.
Purchaser will conduct its inspection and investigation in a manner so as to
minimize, to



--------------------------------------------------------------------------------



the extent reasonably possible to do so, any interference with the operations
and occupancy of the Property and to minimize, to the extent reasonably possible
to do so, any disturbance to tenants. Seller and its representatives, agents,
and/or contractors shall have the right to be present during any testing,
investigation, or inspection of the Property.


(b)    Purchaser shall restore the Property to its condition existing
immediately prior to Purchaser’s inspection, testing, investigation and survey
thereof, and Purchaser shall be liable for all damage or injury to any person or
property resulting from, relating to or arising out of any such inspection,
testing, investigation or survey, whether occasioned by the acts of Purchaser or
any of the Purchaser Parties, except for any liability arising out of the
discovery of pre-existing conditions on the Property, and Purchaser shall
indemnify, defend and hold harmless Seller and its agents, employees, officers,
directors, affiliates, advisors and asset managers from any liability resulting
therefrom. This indemnification by Purchaser shall survive the Closing or the
termination of this Agreement.
 
(c)    During the Approval Period, Purchaser shall notify Seller which of the
Contracts Purchaser wishes to assume at the Closing. Purchaser shall pay any
transfer or assignment charges due in connection with Purchaser’s assumption of
the Contracts. Notice of termination for all of the Contracts not assumed by
Purchaser shall be given by Seller not later than the Closing Date and any
charges payable thereunder (including, but not limited to, any termination fees)
through the date of actual termination shall be paid by Seller.


4.5    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:


(a)    Purchaser is duly organized and in good standing under the laws of the
State of Virginia and has the power to enter into this Agreement and to execute
and deliver this Agreement and to perform all duties and obligations imposed
upon it hereunder, and Purchaser has obtained all necessary authorizations
required in connection with the execution, delivery and performance of this
Agreement and the transaction contemplated herein and has obtained the consent
of all entities and parties (whether private or governmental) necessary to bind
Purchaser to this Agreement;


(b)    Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale transaction contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions of this Agreement
conflict with or will result in the breach of any of the terms, conditions or
provisions of any agreement or instrument to which Purchaser, or any
shareholder, partner or related entity or affiliate of Purchaser, is a party or
by which Purchaser, any shareholder, partner or related entity or affiliate of
Purchaser, or any of Purchaser’s assets is bound;


(c)     No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.


(d)     Purchaser has not (a) commenced a voluntary case, or had entered against
it a petition, for relief under any federal bankruptcy act or any similar
petition, order or decree under any federal



--------------------------------------------------------------------------------



or state law or statute relative to bankruptcy, insolvency or other relief for
debtors, (b) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non-judicial proceeding, to hold,
administer and/or liquidate all or substantially all of its property, or (c)
made an assignment for the benefit of creditors.


(e)     Purchaser will not be rendered insolvent in connection with, or as a
result of, the performance by Purchaser of its obligations hereunder or the
consummation of the transactions contemplated hereby.


(f)     Purchaser (a) is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
Purchaser is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of Purchaser to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that the Purchaser or the Property is subject to
seizure, forfeiture or other such remedy or that this Agreement or the
transactions hereunder are or will be in violation of law. The provisions of
this Section 4.5(f) shall survive the Closing or any earlier termination of this
Agreement.
(g)    Purchaser’s representations and warranties set forth in this Section 4.5
shall survive the Closing or termination of this Agreement for a period of one
(1) year. As a condition precedent to Seller’s obligation to close the purchase
and sale transaction contemplated in this Agreement, Purchaser’s representations
and warranties contained herein must remain and be true and correct as of the
Closing Date.


4.6    Seller’s Representations and Warranties.


(a)
Seller represents and warrants to Purchaser that:



(i)    Seller is a limited liability company duly organized and in good standing
under the laws of the State of Delaware, qualified to do business and in good
standing under the laws of the State of Tennessee and has the full right, power,
and authority, without the joinder of any other person or entity, to enter into,
execute and deliver this Agreement, and to perform all duties and obligations
imposed on Seller under this Agreement, except to the limited extent, if any,
specifically and expressly set forth in this Agreement.


(ii)    The execution and delivery of this Agreement and the performance of
Seller's obligations hereunder have been or will be duly authorized by all
necessary action on the part of Seller, and this Agreement constitutes the
legal, valid and binding obligation of Seller, subject to equitable principles
and principles governing creditors' rights generally.





--------------------------------------------------------------------------------



(iii) The execution and delivery of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby will not, to
Seller's knowledge (1) violate any judgment, order, injunction, decree,
regulation or ruling of any court or any governmental or quasigovernmental
bodies or agencies having jurisdiction over Seller or the Real Property, or (2)
conflict with, result in a breach of, or constitute a default under the
organizational documents of Seller, any note or other evidence of indebtedness,
any mortgage, deed of trust or indenture, or other material agreement or
instrument to which Seller is a party or by which Seller may be bound.


(iv)    Except as previously disclosed to Purchaser in writing, to Seller's
knowledge, there are no legal actions, suits or similar proceedings pending and
served, or threatened against Seller or the Property which (1) are not
adequately covered by existing insurance or (2) if adversely determined, would
adversely affect the value of the Property, the continued operations thereof, or
Seller's ability to consummate the transactions contemplated hereby.


(v)    To Seller’s knowledge, Seller has not been served with process or other
written notice of any litigation or proceeding pending or threatened against the
Seller or the Property, including but not limited to condemnation or eminent
domain.


(vi)    To Seller’s knowledge, Seller has not received any written notices from
any federal, state, county or municipal authority as to the existence of any
Hazardous Materials (as defined in Section 4.7 below) at the Property or as to
any other environmental problem or hazardous materials issues in any way related
to the Property.


(vii)    Seller is not a “foreign person,” “foreign partnership,” “foreign
trust” or “foreign estate” as those terms are defined in Section 1445 of the
Internal Revenue Code.


(viii)    Seller has no employees with respect to the Property.


(ix)    Seller is the fee simple owner of the Property.


(b)    For the purposes of this Agreement and any document delivered at the
Closing, the phrase “to Seller’s Knowledge” or words of similar import, shall be
deemed to refer to the current, actual present and conscious awareness or
knowledge only, without any duty of inquiry or independent investigation, of
Fran Davanzo as Vice President of RPAI US Management LLC, a Delaware limited
liability company (the “Property Manager”), the current manager of the Property,
and David Allison, as General Manager of the Property Manager; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of either named individual, or any other officer or
employee or representative of Seller, on account of any breach of any
representation or warranty made by Seller herein.


(c)    Should Seller receive written notice or knowledge of any information
regarding any of the matters set forth in this Section 4.6 after the Effective
Date and prior to the Closing, Seller will promptly notify Seller of the same.
All representations and warranties made in this Agreement by Seller shall
survive the execution and delivery of this Agreement and the Closing for a
period of nine (9) months following the Closing, and (i) Seller's total
liability for breach thereof shall in



--------------------------------------------------------------------------------



no event exceed FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) in the
aggregate, and Seller shall have no liability with respect to any breach to the
extent the loss sustained by Purchaser as a result thereof does not exceed
TWENTY FIVE THOUSAND AND NO/100 DOLLARS ($25,000.00) in the aggregate, provided,
further if any such loss exceeds TWENTY FIVE THOUSAND AND NO/100 DOLLARS
($25,000.00), Seller shall be liable for the total amount of such loss subject
to the maximum loss provisions herein contained, and (ii) except as hereinafter
provided, Seller shall have no liability whatsoever to Purchaser with respect to
a breach of any of the representations and warranties herein contained if
Purchaser obtains prior to the Closing actual knowledge of a fact or
circumstance the existence of which would constitute a breach of Seller's
representations and warranties hereunder and proceeds to the Closing
notwithstanding its actual knowledge of such fact or circumstance. Seller’s
total liability for breach specified in this Section 4.6(c) shall not apply to
the warranty of title contained in the Deed to be delivered at the Closing.
         
4.7    Definitions.


(a)    As used herein, the term “Hazardous Materials” shall mean any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in 101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amend (42 U.S.C. 9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. 6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. 2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non‑friable;
(vi) polychlorinated biphenyls; (vii) radon gas; and (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under Environmental Requirements or the common law, or any
other applicable laws relating to the Real Property. Hazardous Materials shall
include, without limitation, any substance, the presence of which on the Real
Property, (A) requires reporting, investigation or remediation under
Environmental Requirements; (B) causes or threatens to cause a nuisance on the
Real Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Real Property or adjacent property; or
(C) which, if it emanated or migrated from the Real Property, could constitute a
trespass. Hazardous Material shall exclude solvents, cleaning fluids and other
lawful substances used in the ordinary operation and maintenance of the Real
Property.


(b)    As used herein, the term “Environmental Requirements” shall mean all
laws, ordinances, statutes, codes, rules, regulations, agreements, judgments,
orders, and decrees, now or hereafter enacted, promulgated, or amended, of the
United States, the states, the counties, the cities, or any other political
subdivisions in which the Real Property is located, and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Real Property, the Real Property, or the use of the Real Property, relating
to pollution, the protection or regulation of human health, natural resources,
or the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous



--------------------------------------------------------------------------------



substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).


4.8    Tenant Estoppel Certificates, SNDAs and REA Estoppel Certificates.


(a)    Seller shall use commercially reasonable efforts to obtain and deliver to
Purchaser at or prior to the Closing estoppel certificates from 75% of the
tenants of the Property whose Leases will continue after the Closing (the
“Required Estoppels”). The Required Estoppels shall be in the form of Exhibit
“B” attached hereto or on the respective tenant’s form of estoppel, as
applicable. Although Seller agrees to use commercially reasonable efforts to
obtain the Required Estoppels, Seller shall not be obligated to expend any funds
in connection with obtaining any such documents and the failure of Seller to do
so shall not be a breach or default hereunder.  In the event Seller is unable to
deliver the Required Estoppels on or prior to the Closing, the Closing Date
shall be extended until such time as Seller has delivered the Required
Estoppels; provided, however, in no event shall the Closing Date extend past
November 25, 2014.  Notwithstanding anything herein to the contrary, if Seller
is unable to deliver the Required Estoppels on or prior to the extended the
Closing Date, then Purchaser’s sole remedies and recourses shall be limited to
either (a) waiving the requirement for the Required Estoppels and proceeding to
the Closing without reduction of the Purchase Price or (b) terminating this
Agreement by immediate written notification to Seller, in which event the
Earnest Money shall be immediately returned to Purchaser and the parties hereto
shall have no further rights or obligations hereunder, other than the Surviving
Obligations.  In the event Purchaser fails to give Seller such written notice,
then Purchaser shall be deemed to have elected to waive its right to terminate
this Agreement pursuant to this Section 4.8(a).


(b)    Seller shall use commercially reasonable efforts to deliver to Purchaser,
prior to the Closing, duly executed originals of subordination, nondisturbance
agreements (the “SNDA Agreements”) from each tenant under the Leases in the form
required by any lender to Purchaser; provided, however, that if a form of SNDA
Agreement is attached to or otherwise prescribed in an applicable Lease, then
such form shall be deemed to be acceptable to Purchaser. Seller shall not incur
any liability in connection with failing to obtain the SNDA Agreements.


(c)    Seller shall use commercial reasonable efforts to deliver to Purchaser,
prior to the Closing, duly executed originals of estoppel certificates (“REA
Estoppel”) from all parties subject to any Reciprocal Easement Agreement or
Easement with Covenants and Restrictions or similar agreement (the “Restrictive
Agreement”), by which the parties to the Restrictive Agreement shall certify
that the Restrictive Agreement is in full force and effect, has not been
modified or amended in any way, and to the best knowledge of the party giving
the estoppel, the Seller is not in default under the applicable instrument and
all amounts, if any, owing under the Restrictive Agreement have been paid in
full by Seller. Seller shall not incur any liability in connection with failing
to obtain such certificates.





--------------------------------------------------------------------------------



SECTION 5
ACCEPTANCE OF PROPERTY


5.1    Disclaimers. Except as is otherwise expressly provided in this Agreement,
the Property is being sold by Seller in condition “AS-IS” and without warranty.


(a)    Purchaser acknowledges and agrees that, except as set forth in this
Agreement or the Deed or the Assignment to be delivered at the Closing, Seller
has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to any matter
with respect to the Property.


(b)    Additionally, no person acting on behalf of Seller is authorized to make,
and by execution hereof, Purchaser acknowledges that no person has made, any
representation, agreement, statement, warranty, guaranty or promise regarding
the Property or the transaction contemplated herein except as set forth in this
Agreement or in the Deed or the Assignment to be delivered at the Closing; and
except as set forth in this Agreement or in the Deed or the Assignment to be
delivered at the Closing, no such representation, warranty, agreement, guaranty,
statement or promise, if any, made by any person acting on behalf of Seller
shall be valid or binding upon Seller unless expressly set forth in this
Agreement or in the Deed or the Assignment to be delivered at the Closing.


(c)     Purchaser further acknowledges and agrees that having been given a full
and adequate opportunity to inspect, test and investigate the Property,
Purchaser is relying solely on its own inspection, testing and investigation of
the Property and not solely on any information provided or to be provided by
Seller (other than the representations, warranties and covenants made by Seller
in this Agreement, the Deed and the Assignment to be delivered at the Closing),
and Purchaser agrees, except as set forth in this Agreement or in the Deed or
the Assignment to be delivered at the Closing, to accept the Property in its
then existing “AS-IS” condition WITH ALL FAULTS at the Closing, and, effective
at the Closing, waives all objections or claims against Seller arising from or
related to the Property or its physical, environmental, economic or legal
condition (including, without limitation, the actual or suspected existence of
any hazardous materials in, on under or about the Property or the soil or ground
water thereof).


SECTION 6
CLOSING


6.1    The Closing. The closing of the purchase and sale transaction
contemplated herein (the “Closing”) shall be held at or conducted through an
escrow administered by Fidelity National Title Insurance Company, National
Commercial Services (the “Title Company”) at 5516 Falmouth Street, Suite 200,
Richmond, Virginia 23230, Attention: Douglas M. Atkins, on November 7, 2014 (the
“Closing Date”); provided, however, Seller and Purchaser hereby agree to extend
the Closing Date to a mutually agreeable date in the event of force majeure. On
the Closing Date, all documents to be recorded shall be delivered to the Title
Company for recording and all other closing documents and funds shall be deemed
to be simultaneously delivered.





--------------------------------------------------------------------------------



6.2    Possession. Possession of the Property shall be delivered to Purchaser at
the Closing.


6.3    Proration.


(a)    All collected rents and other amounts received from the tenants under the
Leases, income, fees and other charges under the Contracts to be assumed by
Purchaser at the Closing, all amounts prepaid under Contracts assumed by
Purchaser at the Closing, utilities and all other operating expenses with
respect to the Property for the month in which the Closing occurs and real
estate and personal property taxes and other assessments with respect to the
Property, including condominium assessments and amounts paid under covenant
agreements for the year in which the Closing occurs, shall be prorated to the
Closing Date, with Purchaser receiving the benefits and burdens of ownership on
the Closing Date and thereafter, and Seller retaining the benefits and burdens
of ownership for the period of time prior to the Closing Date. At the Closing,
Purchaser shall be credited with all amounts due and unpaid with respect to rent
concessions under any of the Leases, tenant improvement costs and leasing
commissions.
(b)    At the Closing, collected rents, prepaid rents and refundable security
deposits in the possession or control of Seller (together with any interest
accrued thereon only if interest is specifically required to be paid thereon
under applicable law or under the terms of a specific Lease) shall be adjusted
by way of a credit in favor of Purchaser or Seller. For a period of ninety (90)
days after the Closing, Purchaser will attempt to collect any rent arrearages
owed by tenants to Seller. Seller covenants and agrees, which covenant and
agreement shall survive the Closing, not to sue or otherwise assert a claim
under any Lease against any tenant of the Property that, at the time of
assertion of the claim, is a tenant at the Property or is otherwise obligated to
Purchaser under a lease for any portion of the Property.
(c)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) shall be prorated as of the
Closing Date for the fiscal year in which the same are levied. Prior to the
Closing, Seller may pay any real estate tax bills that are current and unpaid
regardless of whether such bill includes taxes levied for the time period after
the Closing Date and Seller shall receive a credit of the Closing for the
portion of any such payment that is attributable to taxes for a period on and
after the Closing Date. There shall be no closing adjustments between the
parties for Taxes and Assessments with respect to (i) those tenants that are
responsible for the direct payment to the taxing authority for all such Taxes
and Assessments due in accordance with the provisions of their lease and (ii)
those tenants that make annual direct payments to the taxing authority of a
portion of the Taxes and Assessments in accordance with the provisions of their
lease.
(d)    Subject to Section 6.3(e) below, if the Closing shall occur before the
actual amount of utilities and all other operating expenses with respect to the
Property for the month in which the Closing occurs are determined, the
apportionment of such utilities and other operating expenses shall be upon the
basis of an estimate agreed to at the Closing by Seller and Purchaser of such
utilities and other operating expenses for such month. Subsequent to the
Closing, when the actual amount of such utilities and other operating expenses
with respect to the Property for the month in



--------------------------------------------------------------------------------



which the Closing occurs are determined, the parties agree to adjust the
proration of such utilities and other operating expenses and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment within
forty-five (45) days after the Closing. Seller and Purchaser shall cooperate to
cause all utility suppliers furnishing electrical, gas, water or other utility
services to the Property to read all utility meters on the date of the Closing
and to bill Seller separately for all such charges. Purchaser shall be
responsible for making its own arrangements with respect to future utility
billings and deposits. In the event any such utility supplier refuses to read
and bill any such utilities, then such utility charges shall be prorated at the
Closing upon the basis of the most recently issued bills therefor.


(e)     If Leases contain obligations (“Lease Obligations”) on the part of
tenants for: (i) CPI or similar adjustments, (ii) percentage rents, (iii)
escalation payments for taxes, labor or operations, or (iv) other expenses
including, without limitation, common area maintenance or any other operating
cost pass-throughs or retroactive charges payable by tenants which have accrued
as of the Closing Date, but are not then due and payable, the amount of such
Lease Obligations shall be prorated as of the Closing Date. For the avoidance of
doubt, percentage rents shall be prorated based upon the most recent available
sales month. Within one hundred twenty (120) days after the end of the calendar
year in which the Closing occurs, Purchaser shall calculate (with Seller’s
cooperation but Seller shall not be required to incur any third party costs) the
expenses incurred and collections received for the calendar year of the Closing
by Seller and Purchaser and shall prepare and present to Seller for Seller’s
review and approval, which approval shall not be unreasonably withheld or
delayed, a calculation of the collections received and expenses incurred by each
of Seller and Purchaser. Seller shall make any necessary adjusting payment to
Purchaser, due to any over-collection by Seller, within thirty (30) days after
presentment to, and approval by Seller of Purchaser’s calculation and Purchaser
shall make any necessary adjusting payment to Seller, due to any
under-collection by Seller, within thirty (30) days after presentment to, and
approval by Seller of Purchaser’s calculation. Either party may inspect the
other’s books and records related to the Property to confirm the calculation.


(f)    The agreements of Seller and Purchaser set forth in this Section 6.3
shall survive the Closing for a period of two (2) years.


6.4    Closing Costs. Seller shall pay, on the Closing Date, (a) one-half (1/2)
of the cost of the title insurance premium for the Owner’s Policy (as defined in
Section 6.5(a) below), (b) one‑half (1/2) of any escrow fees, (c) other
customary fees, costs and charges of the closing and consummation of the
purchase and sale transaction contemplated in this Agreement as customarily
charged to and payable by the seller in such transactions in the location in
which the Real Property is situated, and (d) all of the Broker’s (as defined
below) commission. Purchaser shall pay, on the Closing Date, (a) any costs in
connection of any new loan, including the cost to issue any lender’s title
insurance policy, (b) all recording costs, transfer or other real estate
conveyance fees, recordation taxes or transfer taxes applicable to the purchase
and sale transaction contemplated in this Agreement, (c) one‑half (1/2) of the
cost of the title insurance premium for the Owner’s Policy, (d) one‑half (1/2)
of any escrow fees, (e) intentionally deleted, (f) all costs associated with the
issuance of any endorsement and extended coverage of the Owner’s Policy, if
elected, (g) the cost of updating the Survey of the Real Property, (h) other
customary fees, costs and charges of the closing and



--------------------------------------------------------------------------------



consummation of the purchase and sale transaction contemplated in this Agreement
as customarily charged to and payable by the purchaser in such transactions in
the location in which the Real Property is situated, and (i) all costs incurred
in inspecting the Property. Notwithstanding the foregoing, each party shall pay
its own attorneys’ fees incurred in connection with the transaction contemplated
in this Agreement.


6.5    Seller’s Obligations at the Closing. At the Closing, Seller shall cause
possession of the Real Property to be delivered and shall deliver or cause to be
delivered through the Title Company in escrow the following to Purchaser:


(a)    Title Policy. An ALTA Owner’s Policy of Title Insurance issued by Title
Company naming Purchaser as insured, in the amount of the Purchase Price,
insuring that Purchaser owns fee simple title to the Real Property subject only
to the Permitted Encumbrances (the “Owner’s Policy”).


(b)    Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.


(c)    Deed. A duly executed and acknowledged special warranty deed conveying
the Real Property and Improvements to Purchaser or its designee in the form
attached to this Agreement as Exhibit  C (the “Deed”). In addition, if requested
by Purchaser, Seller shall use commercially reasonable efforts to deliver a duly
executed and acknowledged quit-claim deed conveying the Real Property and
Improvements to Purchaser or its designee describing the Real Property and
Improvements by survey description.


(d)    Assignment. Two (2) duly executed and acknowledged counterparts of the
Bill of Sale, Assignment and Assumption of Contracts in the form attached to
this Agreement as Exhibit D (the “Assignment”).


(e)    Lease Assignment. Two (2) duly executed and acknowledged counterparts of
the Assignment and Assumption of Leases in the form attached to this Agreement
as Exhibit E (the “Lease Assignment”).
 
(f)    FIRPTA Affidavit. A duly executed affidavit of Seller in form attached
hereto as Exhibit F certifying that Seller is not a “foreign person,” as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, and in any
applicable state laws for the state in which the Property is located.


(g)    Tenant Notices. Duly executed notices to all tenants or lessees under the
Leases in form attached hereto as Exhibit G.


(h)    Transfer Tax Declarations. Such conveyancing or transfer tax forms or
returns, if any, as are required to be delivered or signed by Seller by
applicable state and local law in connection with the conveyance of the
Property, including any certifications required in connection therewith (the
“Transfer Tax Declarations”).



--------------------------------------------------------------------------------





(i)    Operating Statement. A year to date operating statement dated within
forty five (45) days of the Closing Date.


(j)    Settlement Statement. Two (2) copies of a closing settlement statement
between Seller and Purchaser, duly executed by Seller, setting forth the
prorations and adjustments to the Purchase Price in accordance with this
Agreement; it being agreed that such settlement shall be mutually approved by
Seller and Purchaser at least 48 hours prior to the Closing (the “Settlement
Statement”).


(k)    Recertified Rent Roll. A recertified rent roll dated as of the Closing
Date.


(l)    Certificate Re: Seller Representations. A certificate executed by Seller
stating that the representations and warranties set forth in Section 4.6 hereof
are true and correct as of the Closing Date.


(m)    Other Documents. All other documents reasonably determined by Purchaser
or Title Company to be necessary to transfer the Property to Purchaser free and
clear of all encumbrances, except for the Permitted Encumbrances.


6.6    Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver or cause to be delivered through the Title Company in escrow to Seller
the following:


(a)    Purchase Price. The Purchase Price by wire transfer of immediately
available funds, subject to the prorations and adjustments set forth herein.


(b)    Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by Seller and/or the Title Company
authorizing Purchaser’s acquisition of the Property pursuant to this Agreement
and the execution of this Agreement and any documents to be executed by
Purchaser at the Closing.


(c)    Assignment. Two (2) duly executed and acknowledged counterparts of the
Assignment.


(d)    Lease Assignment. Two (2) duly executed and acknowledged counterparts of
the Lease Assignment.


(e)    Settlement Statement. An executed counterpart of the Settlement
Statement.


6.7    Filing of Reports. Title Company shall be solely responsible for the
timely filing of any reports or returns required pursuant to the provisions of
Section 6045(e) of the Internal Revenue Code of 1986 (and any similar reports or
returns required under any state or local laws) in connection with the closing
of the transaction contemplated in this Agreement.





--------------------------------------------------------------------------------



6.8    Conditions Precedent to Purchaser’s Obligation. The obligations of
Purchaser under this Agreement are subject to satisfaction or written waiver of
Purchaser of each of the following conditions or requirements on or before the
Closing:


(a)    Seller’s warranties and representations under this Agreement shall be
true and correct in all material respects, and Seller shall not be in default
thereunder.


(b)    The obligations of Seller contained in this Agreement shall have been
performed in all material respects.


(c)    The Owner’s Policy or a pro forma shall have been issued, subject only to
Permitted Encumbrances.


(d)    Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Agreement to be performed by,
observed and complied with on its part either on or prior to the Closing Date.


(e)    The physical condition of the Property shall have not materially changed
since the expiration of the Approval Period subject to Section 7.2 herein.


(f)    Seller shall have received the Required Estoppels pursuant to Section
4.8(a) herein.


In the event that all of the foregoing conditions of this Section 6.8 are not
satisfied in all material respects unless otherwise waived by Purchaser, and
Seller does not request an adjournment of the Closing, on or before the Closing
Date, which adjournment shall not exceed ten (10) days, and Purchaser elects in
writing to terminate this Agreement, then the Earnest Money shall be delivered
to Purchaser by Title Company and, upon receipt thereof by Purchaser, neither
party shall have any further claim against the other by reason of this
Agreement, except as otherwise specifically provided herein.
 
6.9    Conditions Precedent to Seller’s Obligation. The obligations of Seller
under this Agreement are subject to satisfaction or written waiver of Seller of
each of the following conditions or requirements on or before the Closing:


(a)    Purchaser’s representations and warranties under this Agreement shall be
true and correct in all material respects, and Purchaser shall not be in default
thereunder.


(b)    The obligations of Purchaser contained in this Agreement shall have been
performed in all material respects and Purchaser shall not be in default under
any covenant, restriction, right-of-way or easement affecting the Property.





--------------------------------------------------------------------------------



SECTION 7
RISK OF LOSS


7.1    Condemnation. If, prior to the Closing, action is threatened or initiated
to take any of the Property by eminent domain proceedings or by deed in lieu
thereof, Purchaser may either at or prior to the Closing (a) terminate this
Agreement and receive a full refund of the Earnest Money, or (b) consummate the
Closing, in which latter event all of Seller’s assignable right, title and
interest in and to the award of the condemning authority shall be assigned to
Purchaser at the Closing and there shall be no reduction in the Purchase Price.


7.2    Casualty. Except as otherwise provided in this Agreement, Seller assumes
all risks and liability for damage to or injury occurring to the Property by
fire, storm, accident, or any other casualty or cause until the Closing has been
consummated. If the Property, or any part thereof, suffers any damage in excess
of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) prior to the Closing
from fire or other casualty, or as a result of any damage a tenant under a Lease
elects to terminate its Lease or has an unexpired right to terminate its Lease,
Purchaser may either at or prior to the Closing (a) terminate this Agreement and
receive a full refund of the Earnest Money, or (b) consummate the Closing, in
which latter event all of Seller’s right, title and interest in and to the
proceeds of any insurance covering such damage to the extent the amount of such
insurance does not exceed the Purchase Price, shall be assigned to Purchaser at
the Closing and Purchaser shall receive a credit in an amount equal to Seller’s
deductible under its insurance policy. If the Property, or any part thereof,
suffers any damage equal to or less than FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) prior to the Closing and no tenant under a Lease has
elected to terminate its Lease nor has an unexpired right to terminate its
Lease, Purchaser agrees that it will consummate the Closing and accept the
assignment of the proceeds of any insurance covering such damage plus an amount
equal to Seller’s deductible under its insurance policy and there shall be no
reduction in the Purchase Price.


SECTION 8
DEFAULT


8.1    Breach by Seller.


(a)    Pre-Closing. In the event that Seller shall breach or default in the
performance of any of its obligations to be performed prior to the Closing
and/or fail to consummate the transaction contemplated by this Agreement for any
reason (except Purchaser’s breach or default under this Agreement or a
termination of this Agreement by Purchaser or Seller pursuant to a right to do
so under the provision hereof), Purchaser, as Purchaser’s sole and exclusive
remedy, may either (i) terminate this Agreement and receive a refund of the
Earnest Money, or (ii) seek specific performance of Seller’s obligation to
deliver the Deed and other documents for the Property pursuant to Section 6.5 of
this Agreement, provided that, except with respect to occurrences or events
which occur after the expiration of the Approval Period (or with respect to
exceptions to title that first appear more than five (5) business days after a
Seller’s Notice), in no event shall Seller be obligated to undertake any of the
following: (i) change the condition of the Property or restore the same after
any fire or casualty; (ii) expend money other than as set forth in Section
4.3(b) or post a bond to remove or



--------------------------------------------------------------------------------



insure over a title defect or encumbrance or to correct any matter shown on a
survey of the Real Property; or (iii) secure any permit, approval, or consent
with respect to the Real Property or Seller’s conveyance thereof.
    
(b)    Post-Closing. In the event that Seller shall breach or default in the
performance of any of its representations, warranties or covenants which by the
express terms of this Agreement survive the Closing, Purchaser, as Purchaser’s
sole and exclusive remedy, subject to the limitations set forth in Section
4.6(c), may pursue Seller for actual damages incurred by Purchaser solely as the
result of such breach or default.


Purchaser hereby agrees that prior to its exercise of any right or remedy as a
result of any breach or default by Seller, Purchaser will first deliver written
notice of said breach or default to Seller and give Seller ten (10) days
thereafter in which to cure said breach or default, if Seller so elects.


8.2    Breach by Purchaser.


(a)    Liquidated Damages. In the event that the sale of the Property is not
consummated due to any default by Purchaser under this Agreement, Seller shall
be entitled to declare this Agreement to be terminated, and Seller shall be
entitled to immediately receive all of the Earnest Money as liquidated damages
as and for Seller’s sole remedy (except for the Surviving Obligations).
 
SELLER AND PURCHASER ACKNOWLEDGE THAT THE ACTUAL DAMAGES TO SELLER WHICH WOULD
RESULT FROM SUCH FAILURE WOULD BE EXTREMELY DIFFICULT TO CALCULATE OR ESTABLISH
ON THE DATE HEREOF. IN ADDITION, PURCHASER DESIRES TO HAVE A LIMITATION PUT UPON
ITS POTENTIAL LIABILITY TO SELLER IN THE EVENT OF SUCH FAILURE BY PURCHASER. BY
PLACING THEIR INITIALS IN SPACES HEREINAFTER PROVIDED, SELLER AND PURCHASER
SPECIFICALLY ACKNOWLEDGE AND AGREE, AFTER NEGOTIATION BETWEEN SELLER AND
PURCHASER, THAT THE AMOUNT OF THE EARNEST MONEY CONSTITUTES REASONABLE
COMPENSATION TO SELLER FOR SUCH FAILURE BY PURCHASER AND SHALL BE DISBURSED TO
AND RETAINED BY SELLER AS LIQUIDATED DAMAGES IN THE EVENT OF SUCH FAILURE BY
PURCHASER.


PURCHASER (_____)    SELLER (_____)


(b)    Remedies. Seller hereby agrees that prior to its exercise of its remedy
as a result of any breach or default by Purchaser, Seller will first deliver
written notice of said breach or default to Purchaser and give Purchaser ten
(10) days thereafter in which to cure said breach or default.


(c)    None of the provisions of this Section 8 shall limit, impair or affect
any of Purchaser’s indemnities of Seller or other Surviving Obligations as
provided elsewhere in this Agreement.





--------------------------------------------------------------------------------



(d)    Other Expenses. If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay any fees due to the Title Company for
holding the Earnest Money and for cancellation of the Title Commitment.


SECTION 9
FUTURE OPERATIONS AND REAL PROPERTY TAX APPEALS


9.1    Maintenance and Contracts. From the Effective Date of this Agreement
until the Closing or earlier termination of this Agreement:


(a)    Seller shall operate and maintain the Property in the ordinary course of
business consistent with the manner in which it has heretofore been operated and
maintained. Seller shall maintain property and casualty insurance on the
Property in the same amounts and for the same coverage as it has heretofore
maintained for the Property.


(b)    Seller will perform all Seller’s material obligations under the
Contracts. Seller will not, without the prior written consent of Purchaser
(which consent will not be unreasonably withheld or delayed), modify, enter
into, or renew any Contract.


9.2    Leasing. From the Effective Date of this Agreement through the expiration
of the Approval Period, Seller, in its sole discretion, and without Purchaser’s
consent shall have the right to enter into any new lease it deems advisable or
modify or amend any existing Lease; provided, however, that Seller shall provide
Purchaser with an executed copy of any such new lease modification or amendment
of any such existing Lease within three (3) business days after the execution
and delivery thereof, but in all events prior to the end of the Approval Period.
After the expiration of the Approval Period, Seller shall not, without
Purchaser’s prior written consent in each instance, which consent shall not be
unreasonably withheld and shall be given or denied in good faith, with the
reasons for such denial specified in reasonable detail, within three (3)
business days after receipt by Purchaser of the proposed terms of such lease or
action, enter into a new lease or modify or amend any Lease (except pursuant to
the exercise by a tenant of a renewal, extension or expansion option or other
right contained in such Lease. If Purchaser fails to object in writing to any
such proposed action within three (3) business days after receipt of the
aforementioned information, Purchaser shall be deemed to have approved the
proposed action.
 
9.3    Real Estate Tax Appeal. Seller shall have the exclusive right to file and
control any tax appeal for the real estate taxes attributable to the period up
to the Closing Date but shall keep Purchaser informed of the progress and
outcome of any such appeal. To the extent that Seller shall receive a refund
therefor, Seller shall disburse to any tenant not in default under its Lease a
portion of such refund as may be due that tenant under its Lease. To the extent
that Purchaser shall receive a refund therefor, Purchaser shall disburse to any
tenant not in default under its Lease a portion of such refund as may be due
that tenant under its Lease. The remainder of the refund, if any, shall be
prorated between Purchaser and Seller based upon each party’s respective
ownership of the Real Property for the time periods that such refund covers,
after deducting therefrom the cost and expenses reasonably incurred in pursuing
the appeal and not charged to tenants. The terms of this Section 9.3 shall
survive the Closing.



--------------------------------------------------------------------------------





9.4    Other Contracts. Seller will not (i) mortgage, pledge or subject the
Property or any part thereof to an unbonded lien or other encumbrance, (ii)
cause any mechanic’s or materialmen’s lien to attach against the Real Property,
(iii) cause to be placed of record any document affecting title to any portion
of the Real Property, or (iv) enter into, or subject any portion of the Property
to, any option contract, sales contract, or any other agreement, pursuant to
which any party shall have any right to purchase any portion of the Property.




SECTION 10
MISCELLANEOUS


10.1    Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, or when sent by facsimile
transmission, as evidenced by fax confirmation, whether or not actually received
by the person to whom addressed, or when sent by email, whether or not actually
received by the person to whom addressed; or (b) on the first (1st) business day
after being deposited into the custody of a nationally recognized overnight
delivery service such as Federal Express or United Parcel Service, addressed to
such party at the address specified below. Any notice which a party may or is
required to give may be authored and/or given by that party’s attorney with such
notice having the same force and effect as if given by the party itself. For
purposes of this Section 10.1, the addresses of the parties for all notices are
as follows (unless changed by similar notice in writing given by the particular
person whose address is to be changed):





--------------------------------------------------------------------------------



If to Seller:
RPAI Morristown Crockett, L.L.C.
c/o Retail Properties of America, Inc.
2021 Spring Road, Suite 200
Oak Brook, Illinois 60523
Attention: Shane Garrison
Facsimile Number: (630) 282-7463
Email: sgarrison@rpai.com

with a copy to:
Retail Properties of America, Inc.
2021 Spring Road, Suite 200
Oak Brook, Illinois 60523
Attention: Dennis Holland, General Counsel
Facsimile Number: (630) 282-7465
Email: holland@rpai.com

If to Purchaser:    
WHLR-Crockett Square, LLC
2529 Virginia Beach Boulevard, Suite 200
Virginia Beach, Virginia 23452
Attention: David Kelly
Facsimile Number: (757) 627-9081
Email: dkelly@WHLR.us



with a copy to:        
Stuart A. Pleasants
2529 Virginia Beach Boulevard, Suite 101
Virginia Beach, Virginia 23452
Facsimile Number: (757) 627-9081
Email: stuartpleasants@verizon.net

If to Title
Company:    
Fidelity National Title Insurance Company
5516 Falmouth Street, Suite 200
Richmond, Virginia 23230
Attention: Douglas M. Atkins
Facsimile Number: (804) 521-5756
Email: douglas.atkins@fnf.com



10.2    Broker’s Commission. Seller and Purchaser hereby represent and warrant
that no third party broker or finder has been engaged or consulted or is
entitled to compensation or commission in connection herewith other than Paul
Gaither of CBRE (collectively, “Seller’s Broker”). Seller shall be responsible
for payment to Seller’s Broker of the broker’s commission due and owing in
accordance with a separate agreement between Seller and Seller’s Broker.
Purchaser agrees to indemnify, defend, protect and hold harmless Seller from and
against any and all claims, losses, damages, liabilities, costs or expenses of
any kind or character arising out of or



--------------------------------------------------------------------------------



resulting from any agreement, arrangement or understanding alleged to have been
made by Purchaser or on Purchaser's behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby. Seller
agrees to indemnify, defend, protect and hold harmless Purchaser from and
against any and all claims, losses, damages, liabilities, costs or expenses of
any kind or character arising out of or resulting from any agreement,
arrangement or understanding alleged to have been made by Seller or on Seller's
behalf with any broker or finder in connection with this Agreement or the
transaction contemplated hereby. Notwithstanding anything to the contrary
contained herein, this Section 10.2 shall survive the Closing or any earlier
termination of this Agreement.
 
10.3    Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein.


10.4    Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.


10.5    Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.


10.6    Time of Essence. Time is of the essence of this Agreement; however, if
the final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State in which the Property is located, then, in such event, the time of
such period shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.


10.7    Governing Law. This Agreement shall be governed by the laws of the State
of Tennessee and the laws of the United States pertaining to transactions in
such State.


10.8    Successors and Assigns; Assignment. This Agreement shall bind and inure
to the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Purchaser shall not assign Purchaser’s rights under this Agreement to
any entity other than an affiliate of Purchaser, without the prior written
consent of Seller, which consent shall not be unreasonably withheld. No
assignment of Purchaser’s rights hereunder shall relieve Purchaser of its
liabilities under this Agreement. This Agreement is solely for the benefit of
Seller and Purchaser; there are no third party beneficiaries hereof. Any
assignment of this Agreement in violation of the foregoing provisions shall be
null and void.


10.9    Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain



--------------------------------------------------------------------------------



in full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.


10.10    Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit from the non-prevailing party.


10.11    Execution in Counterparts. This Agreement can be executed in
counterparts, each of which shall be an original and, upon the delivery to the
Title Company of one or more of the Agreement signed by all parties, together
will constitute a fully executed and binding contract. The exchange of executed
signature pages by facsimile or Portable Document Format (PDF) transmission
shall constitute effective delivery of such signature pages and may be used in
lieu of the original signature pages for all purposes. In the event this
Agreement is executed by the exchange of facsimile or Portable Document Format
(PDF) copies, the parties agree to exchange ink-signed counterparts promptly
after the execution and delivery of this Agreement.


10.12    Effective Date. As used herein the term “Effective Date” shall mean the
last date of execution and delivery of this Agreement by Purchaser or Seller.


10.13    Exhibits. The exhibits attached to this Agreement and referred to
herein are hereby incorporated into this Agreement by this reference and made a
part hereof for all purposes.


10.14    Construction. Seller and Purchaser acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.


10.15    Jury Trial Waiver. PURCHASER AND SELLER DO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE DOCUMENTS DELIVERED BY PURCHASER AT THE CLOSING OR SELLER AT
THE CLOSING, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN
ANY MANNER WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION,
ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES
ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND
ACCEPT THIS AGREEMENT AND THE DOCUMENTS DELIVERED BY PURCHASER AT THE CLOSING
AND SHALL SURVIVE THE CLOSING AND TERMINATION OF THIS AGREEMENT.


10.16    Venue. Purchaser and Seller knowingly, voluntarily and intentionally
stipulate that any litigation which may be commenced by either of them against
the other claiming violation or



--------------------------------------------------------------------------------



default of this Agreement, shall be commenced within the federal courts located
in Tennessee and venue shall therein remain unless otherwise mutually stipulated
in writing by these parties.


10.17    Intentionally Omitted


10.18    Confidential Information.
 
(a)    Purchaser agrees that any information obtained by Purchaser or its
attorneys, partners, accountants, lenders or agents (collectively, the
“Permitted Outside Parties”) in the conduct of its inspections and
investigations shall be treated as confidential and shall be used only to
evaluate the acquisition of the Property from Seller. Purchaser further agrees
that within its organization, or as to the Permitted Outside Parties, the Due
Diligence Items will be disclosed and exhibited only to those persons within
Purchaser's organization or to those Permitted Outside Parties who are involved
in determining the feasibility of Purchaser's acquisition of the Property.
Purchaser further acknowledges that the Due Diligence Items and other
information relating to the operation of the Property and leasing arrangements
between Seller and any tenants or prospective tenants are proprietary and
confidential in nature. Purchaser agrees not to divulge the contents of such Due
Diligence Items or any other information except in strict accordance with this
Section 10.18. In permitting Purchaser and the Permitted Outside Parties to
review the Due Diligence Items and other information to assist Purchaser, Seller
has not waived any privilege or claim of confidentiality with respect thereto,
and no third party benefits or relationships of any kind, either express or
implied, have been offered, intended or created by Seller and any such claims
are expressly rejected by Seller and waived by Purchaser and the Permitted
Outside Parties, for whom, by its execution of this Agreement, Purchaser is
acting as an agent with regard to such waiver. In the event of the termination
of this Agreement for any reason whatsoever, Purchaser shall return to Seller,
all documents, work papers, engineering and environmental studies and reports
and all other materials (including all copies thereof obtained from Seller in
connection with the transactions contemplated hereby), and each party shall use
commercially reasonable efforts, including instructing its employees and others
who have had access to such information, to keep confidential and not to use any
such information. The provisions of this Section 10.18 shall survive any
termination of this Agreement.


(b)    The parties acknowledge that no party shall make any public disclosure
regarding the net operating income nor the Purchase Price relating to the
transaction contemplated herein, except as required by law (including SEC
regulations and NYSE requirements). Except as required by applicable law,
neither party shall issue any press release or make any statement to the media
without the other party's consent, which consent shall not be unreasonably
withheld. The provisions of this Section 10.18 shall survive the Closing or, if
the purchase and sale is not consummated, any termination of this Agreement.




(SIGNATURES ON FOLLOWING PAGE)





--------------------------------------------------------------------------------




PURCHASER:


WHLR-CROCKETT SQUARE, LLC, a Virginia limited liability company


By:     /s/ Jon S. Wheeler            
Name:    Jon S. Wheeler
Its:     Managing Member


Date of Execution
by Purchaser:            


October 10, 2014


                
SELLER:


RPAI MORRISTOWN CROCKETT, L.L.C., a Delaware limited liability company


By:     Retail Properties of America, Inc., a Maryland corporation, its sole
member


By:     /s/ Matthew A. Beverly        
Name: Matthew A. Beverly
Title: Vice President








Date of Execution
by Seller:


October 10, 2014

